DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

REASONS FOR ALLOWANCE
3.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
“receiving, by a network device, domain name data identifying a plurality of domain names, wherein one or more of the plurality of domain names include a wildcard character; 
extracting, by the network device, primary patterns from the plurality of domain names, wherein one or more of the primary patterns include a wildcard character; 
processing, by the network device, the primary patterns, with a hash model, to generate hash keys for the primary patterns, 
wherein one or more of the hash keys include a hash value associated with a wildcard character; 
storing, by the network device and based on the hash keys, the plurality of domain names in a hash table, 
wherein a size of the hash table is scalable according to a quantity of the domain name data; 
receiving, by the network device and from another device, a search request that includes a particular domain name; 
extracting, by the network device, a particular primary pattern from the particular domain name; 
determining, by the network device, potential matching patterns based on the particular primary pattern, 
wherein one or more of the potential matching patterns include a wildcard character; 
processing, by the network device, the potential matching patterns, with the hash model, to generate potential matching hash keys for the potential matching patterns, 
wherein one or more of the potential matching hash keys include a hash value associated with a wildcard character; 
searching, by the network device and based on the potential matching hash keys, the hash table to identify a matching domain name; and 
sending, by the network device, a message that identifies the matching domain name to the other device.” 
Ryan et al. (US 2012/0130983 A1) teaches a string matching system is described herein that provides for very fast and efficient pattern matching against large sets of certain types of pattern strings. If a set of pattern strings is comprised of strings that can be logically divided into segments, these pattern strings can be stored efficiently in a tree-like data structure, segment by segment, storing pattern-match syntax segments separately from literal string segments. After segmentation, individual match candidate strings are compared, segment by segment, against elements in the tree. The system uses a data structure that is conceptually a combination of a tree and a hash table. Using a hash table to implement the branching elements at each level in the tree contributes to quick matching speed at each level. By consistently separating strings into segments, the system can also share storage locations for like elements in the data structure.
Additional exemplary references include: 
Kumar et al. 						(US 2017/0331789 A1)
Gupta et al. 						(US 2018/0295134 A1) 
WEI							(US 2017/0237706 A1) 
Jackson et al. 					(US 2015/0078386 A1)
The Examiner agrees with the Applicant’s arguments that cited art does not teach or suggest the features of the amended independent Claims, therefore the USC 102 Rejection is hereby withdrawn. 
The combination of Kortney, Alex do not teach the enumerated features of Independent Claims and the 35 U.S.C 103 Rejection is hereby withdrawn. 
Claim(s) 2-7, 9-12, 14, 16-19, 21-22 depend on Independent Claim 1, 8 & 15 and are allowable based on the same reasoning as mentioned above. 
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitations of the Independent Claims that includes: 
1) domain name data 2) wildcard characters 3) patterns 4) generated hash key 5) hash model 6) hash values 7) various search requests 8) extracting data 9) discovering potential matches. 
Lastly, as evidenced by the prosecution history (see 06/28/2022 Interview Summary, 06/22/2022 Applicant Arguments/Remarks, 03/22/2022 Non-Final Rejection) the Applicant Argument/Remarks, in respect to Claims(s) 1-12, 14-19, 21-22 are deemed persuasive and the 35 U.S.C 102/103 Rejection(s) of the above-mentioned claims is hereby withdrawn.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

4. 	Claim(s) 1-12, 14-19, 21-22  is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443